USCA4 Appeal: 22-6811      Doc: 10         Filed: 11/23/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6811


        LEANTHONY T. WINSTON,

                            Petitioner - Appellant,

                     v.

        COMMONWEALTH OF VIRGINIA,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Mark S. Davis, Chief District Judge. (2:20-cv-00323-MSD-RJK)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        LeAnthony T. Winston, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6811         Doc: 10      Filed: 11/23/2022     Pg: 2 of 2




        PER CURIAM:

               LeAnthony T. Winston seeks to appeal the district court’s order dismissing his

        petition for a writ of mandamus. We dismiss the appeal for lack of jurisdiction because

        the notice of appeal was not timely filed.

               In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on April 8, 2022. Winston filed the notice of

        appeal on July 10, 2022. * Because Winston failed to file a timely notice of appeal or to

        obtain an extension or reopening of the appeal period, we dismiss the appeal. Further, we

        deny his pending motions for injunctive relief and for judicial review and relief from

        conviction.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      DISMISSED




               *
                For the purpose of this appeal, we assume that the date appearing on the notice of
        appeal is the earliest date Winston could have delivered the notice to prison officials for
        mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                                     2